DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the non-final rejection of 29 Nov 2021.

Amendments Received
Amendments to the claims were received and entered on 28 Feb 2022.

Election/Restrictions
Claims 37, 42, 48 and 54–57 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Canceled: 1–32, 38–40, 43, 44, 47 and 49
Withdrawn: 37, 42, 48 and 54–57
Examined herein: 33–36, 41, 45, 46, 50–53, 58 and 59

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 12/537269 and 13/006901 is acknowledged.
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Provisional Application No. 60/902767 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 22 Feb 2007.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).
Information Disclosure Statement
The listing of references in the specification (pp. 34–36) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Rejections
The rejection of claims 33–36, 41, 45, 46, 50–53, 58 and 59 under 35 USC § 112(a) is hereby withdrawn in view of Applicant's amendments, which deleted the subject matter that was not described in the originally-filed disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33–36, 41, 45, 46, 50–53, 58 and 59 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or 
Mathematical concepts recited in the claims include "transforming [] interactions … into at least one logic equation"; "assigning at least one fault model that represents [] at least one pathological condition to said at least one logic equation"; "assigning a numerical vulnerability value to at least one node, wherein said numerical vulnerability value indicates the vulnerability level …"; "comput[ing] the probability of observing erroneous response for the at least one node"; "determining probability of occurrence of at least one erroneous response in at least one time point".
Steps of evaluating, analyzing or organizing information recited in the claims include "transforming [a] molecular network … to a plurality of nodes"; "identifying interactions between said nodes using relevant biological, physical or biochemical information and/or data"; "selecting at least one node that has a higher computed vulnerability level …"; and "selecting a treatment for said disease …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 33 recites the non-abstract step of "treating said at least one pathological condition by targeting the at least one node".  The claims are not limited to any specific condition, any method of treatment of that condition, any therapeutic compound, or even any target.  This limitation amounts to nothing more than a generic instruction to apply the result of the abstract idea in a wholly generic manner, which does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 53 recites additional elements that are not abstract ideas: "a system" comprising "a processor in communication with computer memory, and a computer program" that implements the 
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to apply the result of the abstract idea using a generic treatment, or to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 28 Feb 2022, Applicant asserts "that the present claims 'achieve an improved technological result' and 'provide improvements to that technical field'" (p. 17).
This is not a reasonable interpretation of the claimed subject matter within the context of § 101 jurisprudence.  The asserted and claimed improvements achieved by the invention are not improved technological results nor are they improvements to a technical field.  "The present disclosure relates to systems and methods for studying biological networks and for computing molecular vulnerabilities in connection with such networks and pathways" (specification, p. 1, ll. 7–9).  "The present application is directed to identifying the vulnerabilities of a molecular network of a real-world biological system to find at least one therapeutic molecular target to treat at least one pathological condition" (Reply, p. 16).  The claimed method results in a selection of "at least one node that has a higher computed vulnerability level compared to other nodes".  None of these is a "technological result".  None of these is an "improvement to a technical field".  They are all information about a natural, biological system.  While that information is undoubtedly useful and beneficial, the information is still abstract and related to natural phenomena, not technology.  While the information generated by the invention may find 
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
36, 41, 45, 46, 50–53, 58 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imoto, et al. (US 2003/0219764; previously cited); Kitano (Nature Reviews Genetics 2004; previously cited); and Asadi, et al. (Design, Automation and Test in Europe 2005; previously cited).
With respect to claim 33, Imoto teaches
(a)	"methods useful for establishing interrelationships among genes or groups of genes in a system, e.g., establishing gene pathways or gene networks in a system" (0006); the network can be modeled as a Boolean network model with specific inputs and outputs (0223)
(b)	"gene networks or gene pathways affected by an agent can be constructed by analyzing the gene networks or pathways obtained from the gene disruption expression profiles and the agent affected expression profiles" (0006)
(c)	modeling the biological network as a Boolean network model with Boolean logic functions (0222–0225)
(d)	—
(e)	—
(f)	—
(g)	"even after identifying probable molecular modes of action, it is desirable to find the most druggable target genes upstream of the drug-affected genes in a regulatory network and to then screen low molecular weight compounds for drug activity on those targets" (0242), which constitutes "measuring the activity of at least one molecule … for identifying or screening potential therapeutic compounds".  
Imoto does not teach "assigning at least one fault model …" or "assigning a numerical vulnerability value to at least one node, …".

In electronic-circuit design, the use of negative-feedback control achieves an improved fidelity or amplification for a certain range of inputs by reducing overall gain of the amplifier. So, the use of negative-feedback control achieves robustness within a certain range of inputs at the cost of some aspects of performance and with the creation of fragility elsewhere. The trade-offs between robustness, fragility and performance can be observed in biological systems at different levels.

Kitano teaches that "possible clinical strategies that could be used against cancer are the control of the robustness of the tumour and finding out the point of fragility that is inherent in the robust system" (p. 834, mid. of col. 1).  Kitano further teaches that "the question remains how to find fragility that is therapeutically effective and practical" (p. 834, bot. of col. 1).
Asadi teaches "an accurate but very fast soft error rate (SER) estimation technique for digital circuits" (Abstract); these digital circuits are a network of Boolean functions.  Asadi teaches "this technique can be used to identify the most vulnerable components" in the circuit (p. 2, bot. of col. 2).  The behavior of the circuit is modeled by a series of probability calculations that simulate propagation of a fault through the circuit (p. 1, col. 2).  This error rate estimation technique simulates an error at one of the logic gates (p. 1, bot. of col. 2), and further teaches calculating the probability of erroneous output                 
                    
                        
                            P
                        
                        
                            a
                        
                    
                    
                        
                            P
                            
                                
                                    O
                                
                                
                                    j
                                
                            
                        
                    
                
             and non-erroneous output                 
                    
                        
                            P
                        
                        
                            
                                
                                    a
                                
                                -
                            
                        
                    
                    
                        
                            P
                            
                                
                                    O
                                
                                
                                    j
                                
                            
                        
                    
                
             due to the error (p. 2, bot. of col. 1); these respectively constitute stimulating the input node and identifying "faulty" and "fault-free" responses.  The propagated error probabilities are used to calculate the error rate at the node (p. 2, bot. of col. 1; p. 1, top of col. 1); this constitutes claimed step (e).
Neither Imoto nor Asadi teaches "selecting at least one node that has a computed vulnerability level … as a therapeutic target node" or "treating said pathological condition by targeting said determined [vulnerable] therapeutic target node(s)".
By applying the error propagation probability calculation of Asadi to a Boolean model of a biological network as taught by Imoto, the vulnerability of each node in the network can be determined, 
With respect to claim 34, Imoto teaches that the binary values can indicate expression or non-expression of a node (0223).
With respect to claims 35, 36, 45 and 46, Imoto teaches modeling inhibition and activation in the network (0008).  Imoto further teaches that any biological system can be modeled using Boolean functions connecting the nodes (0223), and Asadi also teaches Boolean functions connecting nodes (p. 2, Table 1).  Both of these teachings indicate that the ordinary skill in the art includes the ability to determine a Boolean model representation of a specific biological function that is consistent with data describing that function.  For instance, if a node can be inhibited by any one of several inhibitors, then it is self-evident that those inhibitors should be combined using an OR function.

With respect to claim 50, Kitano teaches treating cancer (p. 834, col. 1).
With respect to claims 51 and 52, Kitano teaches that calcium channels and GPCRs may be weak links in biological networks (p. 832, mid. of col. 1), suggesting that they may be advantageous targets in a particular system.
Claim 53 is directed to a computer system that implements the method of claim 33.  Both Imoto (0027) and Asadi (p. 2 § 3) teach computerized implementations of their methods.
With respect to claims 58 and 59, Imoto teaches identifying relevant genes in an existing database (0028).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the error rate estimation method of Asadi to identify vulnerable nodes in the biological network of Imoto, because Kitano teaches that vulnerable or fragile nodes in a biological network are promising treatment targets, and Asadi teaches a simple, fast method of calculating fault probabilities in a circuit.  Given that both Imoto and Asadi are based on the same kind of Boolean model of a circuit, and given that Kitano explicitly teaches that the concept of robustness/fragility in biological networks is analogous to robustness/fragility in electronic circuits, said practitioner would have readily predicted that the combination would successfully result in a method of identifying vulnerable or fragile nodes in a biological network.  The inventions are therefore prima facie obvious.


Conclusion
No claim is allowable.
et al. (in 2011 Design, Automation & Test in Europe 2011) extends the soft error rate model of Asadi to multiple faults.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/Soren Harward/Primary Examiner, Art Unit 1631